Citation Nr: 1751769	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  08-09 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for unspecified depressive disorder (also claimed as posttraumatic stress disorder (PTSD)/mental condition).  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for OSA.  

8.  Entitlement to an effective date prior to January 11, 2006, for the grant of service connection for a left ankle disability.  

9.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability prior to October 12, 2016.  

10.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability as of October 12, 2016.

11.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011, March 2015, and April 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to TDIU was previously before the Board in September 2014, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2016, VA received an untimely notice of disagreement (NOD) to a February 2015 rating decision denying service connection for unspecified depressive disorder, headaches, OSA, and hypertension.  The Veteran asked that the NOD be considered timely because he moved in February 2015 and the February 2015 rating decision was mailed to his previous address.  VA received a change of address request from the Veteran's attorney in March 2015.  In this regard, VA does not have an obligation to resend notifications or other documents after receiving a change of address request.  The Board also notes that the notice of the rating decision sent to the Veteran in February 2015 was also sent to the Veteran's attorney at that time.  Furthermore, new claims of service connection for a psychiatric disorder, headaches, OSA, and hypertension were received in March 2016; a rating decision denying those claims was issued in April 2016; VA received an NOD in May 2016, issued a statement of the case (SOC) in September 2016, and a substantive appeal was received in October 2016; all of the aforementioned proceedings occurred prior to VA receiving the October 2016 NOD.  Accordingly, the October 2016 NOD is not timely as to the February 2015 rating decision, as it was not received within one year of the mailing of the notification pertaining to the rating decision.  Accordingly, the issues have been characterized as claims to reopen.

The Board notes that the Veteran's medical records contain a diagnosis of anxiety.  Thus, the Board has recharacterized and broadened the reopened claim of service connection for unspecified depressive disorder as one for an acquired psychiatric disorder, to include unspecified depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

The issues of entitlement to an initial disability rating in excess of 10 percent for a left ankle disability as of October 12, 2016, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2015 rating decision, the AOJ denied service connection for unspecified depressive disorder; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the February 2015 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for unspecified depressive disorder, and raises a reasonable possibility of substantiating the claim.  

3.  In a February 2015 rating decision, the AOJ denied service connection for headaches; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

4.  Additional evidence received since the February 2015 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for headaches, and raises a reasonable possibility of substantiating the claim.

5.  In a February 2015 rating decision, the AOJ denied service connection for OSA; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.

6.  Additional evidence received since the February 2015 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for OSA, and raises a reasonable possibility of substantiating the claim.

7.  In a February 2015 rating decision, the AOJ denied service connection for hypertension; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

8.  Evidence received since the February 2015 decision is either cumulative or redundant of the evidence of record at the time of the February 2015 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension or trigger VA's duty to assist.  

9.  The competent and probative evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include unspecified depressive disorder, had its onset in or is otherwise related to his period of active service.  

10.  The competent and probative evidence is at least in equipoise as to whether the Veteran's headache disorder had its onset in or is otherwise related to his period of active service.  

11.  The competent and probative evidence is at least in equipoise as to whether the Veteran's OSA had its onset in or is otherwise related to his period of active service.  

12.  The Veteran first filed a claim of service connection for a left ankle disability on January 11, 2006.  

13.  The competent and probative evidence is at least in equipoise as to whether the Veteran had marked limitation of motion of the left ankle prior to October 12, 2016.  


CONCLUSIONS OF LAW

1.  The February 2015 decision denying the claim of entitlement to service connection for unspecified depressive disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

2.  New and material evidence has been received since the February 2015 decision to reopen the claim of entitlement to service connection for unspecified depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).  

3.  The February 2015 decision denying the claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

4.  New and material evidence has been received since the February 2015 decision to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

5.  The February 2015 decision denying the claim of entitlement to service connection for OSA is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

6.  New and material evidence has been received since the February 2015 decision to reopen the claim of entitlement to service connection for OSA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The February 2015 decision denying the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

8.  Evidence received since the February 2015 decision is not new and material; accordingly, the claim of service connection for hypertension is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

9.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include unspecified depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).  

10.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.  

11.  The criteria for entitlement to service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.  

12.  The criteria for an effective date prior to January 11, 2016, for the grant of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).  

13.  The criteria for an initial disability rating of 20 percent, but no higher, for a left ankle disability prior to October 12, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran used VA Form 21-526EZ to file a Fully Developed Claim of service connection for hypertension in March 2016.  The requisite notice was attached to that form, and the Veteran verified receipt of the notice. 

Regarding the petition to reopen the claims of service connection for unspecified depressive disorder, headaches, and OSA, and the service connection claims for an acquired psychiatric disorder, headaches, and OSA, as those claims are being granted herein in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

No further notice is required regarding the downstream issue of a higher initial rating for a left ankle disability, as it stems from the grant of service connection, and no prejudice has been alleged.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  Medical records received from the Social Security Administration (SSA) have also been associated with the virtual file and considered.  The Veteran was afforded a relevant VA examination in April 2012.  

The Veteran has not alleged, and the record does not indicate, that there is any outstanding evidence with respect to the Veteran's claim of service connection for hypertension.  Thus, the Board finds that VA's duty to assist has not been triggered regarding the petition to reopen the claim of service connection for hypertension.  

In earlier effective date claims such as the one present on appeal, the duties to notify and assist do not apply, because the facts of the claim are undisputed, and the claim is denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.

In light of the foregoing, the Board will proceed to the merits of the appeal.

II.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

A.  Unspecified Depressive Disorder

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for unspecified depressive disorder.  

In February 2015, the AOJ denied the claim of service connection for unspecified depressive disorder on the grounds that a nexus between a current disability and the Veteran's period of active service was not shown.  The Veteran did not file a timely notice of disagreement; therefore, the February 2015 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the February 2015 decision.

In August 2017, VA received a private examination report in which the examiner opined that it is more likely than not that the Veteran's unspecified depressive disorder had its onset during his period of active service, and that it is aggravated by his service-connected disabilities.  VA also received statements from the Veteran's friend and cousin, in which they describe a change in his personality after service.  08/30/2017 VBMS, Appellate Brief, pp. 58-69.  The Board finds that this evidence is new and relevant to whether the Veteran's unspecified depressive disorder had its onset in or is otherwise related to his period of active service.  Therefore, the claim of service connection for unspecified depressive disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).

B.  Headaches

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for headaches.  

In February 2015, the AOJ denied the claim of service connection for headaches on the grounds that a nexus between a current disability and the Veteran's period of active service was not shown.  The Veteran did not file a timely notice of disagreement; therefore, the February 2015 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the February 2015 decision.

In August 2017, VA received a private examination report in which the examiner opined that the Veteran's headache disorder is as likely as not caused and permanently aggravated by his psychiatric disorder and OSA.  The examiner also noted the Veteran's report of experiencing chronic headaches on a continuous basis since service.  08/30/2017 VBMS, Third Party Correspondence, pp. 9-13.  The Board finds that this evidence is new and relevant to whether the Veteran's headache disorder had its onset in or is otherwise related to his period of active service, to include as secondary to his service-connected disabilities.  Therefore, the claim of service connection for headaches is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).

C.  OSA

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for OSA.  

In February 2015, the AOJ denied the claim of service connection for OSA on the grounds that a nexus between a current disability and the Veteran's period of active service was not shown.  The Veteran did not file a timely notice of disagreement; therefore, the February 2015 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the February 2015 decision.

In August 2017, VA received a private examination report in which the examiner opined that the Veteran's OSA is caused and permanently aggravated by his service-connected disabilities.  08/30/2017 VBMS, Appellate Brief, pp. 175-77.  The Board finds that this evidence is new and relevant to whether the Veteran's OSA had its onset in or is otherwise related to his period of active service, to include as secondary to his service-connected disabilities.  Therefore, the claim of service connection for headaches is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).

D.  Hypertension

After reviewing the record, the Board finds that any evidence received since the February 2015 decision is either cumulative or redundant of the evidence of record at the time of the February 2015 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension.  

In February 2015, the AOJ denied the claim of service connection for hypertension on the grounds that neither in-service evidence of hypertension nor a nexus between a current disability and the Veteran's period of active service was shown.  The Veteran did not file a timely notice of disagreement; therefore, the February 2015 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the February 2015 decision.

VA has not received new evidence since the February 2015 decision that relates to in-service complaints of, treatment for, signs or symptoms of, or a diagnosis of hypertension.  Nor has VA received new evidence since the February 2015 decision relevant to whether his current disability had its onset in or is otherwise related to his period of service.  As new and material evidence has not been received, the claim of entitlement to service connection for hypertension is not reopened.

III.  Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Psychiatric Disorder

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include unspecified depressive disorder, have been met.  

The evidence demonstrates a current diagnosis of unspecified depressive disorder.  04/18/2016 VBMS, CAPRI, p. 98; 08/30/2017 VBMS, Appellate Brief, p. 61.  Thus, the Board finds competent evidence of a current disability.  

The Veteran's service treatment records reflect several complaints of, and treatment for, depression.  06/12/1998 VBMS, STR-Medical No. 1, pp. 89-90; 06/12/1998 VBMS, STR-Medical No. 3, pp. 59-60, 75.  

In August 2017, VA received statements from the Veteran's friend and cousin, in which they describe a change in his personality from before and after his period of service.  The statements reflect their observations that immediately after service the Veteran demonstrated issues with anger, depression, anxiety, and nervousness, and that such problems did not exist prior to service.  08/30/2017 VBMS, Appellate Brief, pp. 58-59.  

In August 2017, VA received an examination report dated April 2017 by a private psychologist who opined that it is more likely than not that the Veteran's unspecified depressive disorder had its onset during his period of active service, and that it has been aggravated by his service-connected disabilities.  In support of this conclusion, the examiner relied on an in-person examination, review of the relevant medical and lay evidence (including the lay statements by the Veteran's friend and cousin), mental health expertise, medical literature, and a sufficient rationale.  08/30/2017 VBMS, Appellate Brief, pp. 61-69.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include unspecified depressive disorder, had its onset in or is otherwise related to his period of active service, to include as secondary to his service-connected disabilities.  

The Board acknowledges the February 2015 VA examiner's opinion that it is less likely than not that depressive disorder had its onset in or is otherwise related to the Veteran's period of active service.  The examiner acknowledged in-service complaints of depression, but based his opinion on the fact that there was no in-service clinical diagnosis.  04/18/2016 VBMS, CAPRI, p. 105.  The Board assigns the February 2015 VA examination less probative value, as the lack of a clinical diagnosis in service is not determinative as to whether there is a nexus between a current disability and service, and the examiner did not have an opportunity to consider the lay statements from the Veteran's friend and cousin received by VA in August 2017.  

B.  Headaches

After review of the record, the Board finds that the criteria for service connection for headaches have been met.  

The evidence demonstrates a current diagnosis of tension headache.  08/30/2017 VBMS, Third Party Correspondence, p. 9.  Thus, the Board finds competent evidence of a current disability.  

In August 2017, VA received an examination report dated June 2017 by a private examiner who opined that the Veteran's headache disorder is as likely as not caused and permanently aggravated by his psychiatric disorder and OSA.  The examiner noted the Veteran's report of experiencing headaches in service and that they have continued and increased in frequency since.  In support, the examiner relied on an in-person examination, review of relevant medical and lay evidence, medical literature, and a sufficient rationale.  08/30/2017 VBMS, Third Party Correspondence, pp. 9-13.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's headache disorder had its onset in or is otherwise related to his period of active service, to include as secondary to an acquired psychiatric disorder and OSA, for which service-connection has been granted herein.


C.  OSA

After review of the record, the Board finds that the criteria for service connection for OSA have been met.  

The evidence demonstrates a current diagnosis of OSA.  08/30/2017 VBMS, Appellate Brief, p. 175.  Thus, the Board finds competent evidence of a current disability.  

In August 2017, VA received an examination report dated June 2017 by a private examiner who opined that the Veteran's OSA is caused and permanently aggravated by his service-connected disabilities, including lumbar spine, bilateral ankle, and abdominal scar disabilities, as well as a psychiatric disorder.  In support of this conclusion, the examiner relied on an in-person examination, review of relevant medical and lay evidence, medical literature, and a sufficient rationale.  08/30/2017 VBMS, Appellate Brief, pp. 175-77.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's OSA had its onset in or is otherwise related to his period of active service, to include as secondary his service-connected disabilities.

IV.  Earlier Effective Date 

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

It is further noted that, under 38 C.F.R. §  3.157, as in effect at the inception of this appeal, an examination or hospitalization will be accepted as an informal claim for benefits. However, such provisions only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  As neither circumstance applies here, no further consideration will be given under 38 C.F.R. § 3.157.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 57-58. 

With respect to a left ankle disability, the Veteran filed a claim on January 11, 2006.  The record does not show any formal or informal communication that could be construed as a claim prior to the January 11, 2006 correspondence.  The Veteran has been afforded the benefit of the doubt, but the evidence is against an effective date for service connection for a left ankle disability prior to January 11, 2006.  See 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400.  

V.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for a left ankle disability prior to October 12, 2016, evaluated under Diagnostic Codes 5271-5010.  Diagnostic Code 5010, for traumatic arthritis, directs the evaluator to rate the disability as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups is to be rated as 10 percent disabling, or as 20 percent disabling if there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

Under Diagnostic Code 5271, a 10 percent rating is warranted where there is moderate limitation of motion of the ankle, and a 20 percent rating is warranted where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in the Board's M21-1 Adjudication Procedures Manual (BVA Manual).  Specifically, the BVA Manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017).

Ankle disabilities can also be rated under Diagnostic Codes 5270 (ankylosis of the ankle); 5272 (ankylosis of the subastraglar or tarsal joint); 5273 (malunion of os calcis or astragalus); and 5274 (astragalectomy).  38 C.F.R. § 4.71a, DCs 5270-5274.

An April 2012 VA examination reflects the examiner's findings of 0 to 16 degrees left ankle plantar flexion, with pain at 16 degrees, and no additional limitation after repetitive use testing; and 0 to 5 degrees left ankle dorsiflexion, with pain at 5 degrees, and range of motion of 0 to 5 degrees based on additional limitation of motion after repetitive use testing.  The examiner noted pain on movement, but no instability or ankylosis.  04/17/2012 VBMS, VA Exam.  The Board finds the examination report to be competent, credible, and highly probative and deserving of weight, as it is based on an in-person examination, review of relevant evidence, scientific testing, and medical expertise.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether there was marked limitation of motion of the left ankle prior to October 12, 2016.  Thus, a 20 percent rating is warranted prior to October 12, 2016, which is the maximum schedular rating for limitation of motion.  

Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable in this case because the April 2012 VA examiner noted that the Veteran did not have ankylosis and has never had shin splints, a stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous or talus, or a talectomy (astragalectomy).  04/17/2012 VBMS, VA Exam, p. 6.  The Board finds the examination report to be competent, credible, and highly probative and deserving of weight for the reasons previously stated.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.71a.

ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for unspecified depressive disorder is granted.  

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for headaches is granted.  

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for obstructive sleep apnea is granted.  

New and material evidence having not been received, the petition to reopen the claim of service connection for hypertension is denied.  

Service connection for an acquired psychiatric disorder, to include unspecified depressive disorder, is granted.  

Service connection for headaches is granted.  

Service connection for obstructive sleep apnea is granted.  

An effective date prior to January 11, 2006, for the award of service connection for a left ankle disability is denied.  

An initial disability rating of 20 percent, but no higher, for a left ankle disability prior to October 12, 2016, is granted.  


REMAND

An October 2016 VA examination incorrectly indicates that the Veteran is not service-connected for a left ankle disability.  The examination report does contain range of motion findings for the left ankle; however, the examiner stated that she was unable to opine as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time without resorting to mere speculation because doing so would rely on subjective data.  10/13/2016 VBMS, C&P Exam (Ankles).  

In a recent opinion, the Court held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the medical knowledge more generally.  See id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking him to describe the additional functional loss, if any, he experiences after repetitive use over time, and then estimate the additional functional loss based on all the evidence of record, including the Veteran's lay information.  Id. at 35.  

The Veteran contends that he is unable to secure and maintain gainful employment due to his service-connected disabilities, including his left ankle disability and psychiatric disorder.  The Board notes that ratings have not yet been assigned for those disabilities for which service connection was granted herein, including an acquired psychiatric disorder.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the service connection claims and increased rating claim on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his left ankle disability.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, and in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner should determine whether the left ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use over time or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

c.  Comment on the Veteran's ability to function in an occupational environment and to describe functional limitations due to the service-connected ankle disabilities.

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  The AOJ should postpone readjudication of entitlement to TDIU until ratings have been assigned for the disabilities for which service connection was granted herein.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


